Citation Nr: 1448046	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  07-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to May 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for PTSD and assigned a 10 percent evaluation effective August 31, 2006.  In a November 2008 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected PTSD to 30 percent, effective March 5, 2008.  In a July 2012 rating decision, the RO increased the evaluation assigned to this disability to 50 percent, effective December 6, 2010.

In a January 2013 decision, the Board granted an increased evaluation of 50 percent for PTSD for the period between August 31, 2006 to December 5, 2010, and denied an evaluation in excess of 50 percent for PTSD for the period since December 5, 2010.  The Board also included a claim for entitlement to TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for further development.  The Veteran appealed the decision denying an evaluation in excess of 50 percent for PTSD for both periods, and in a June 2014 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) set aside the Board's decision, and remanded the claim for further proceedings consistent with this decision.  With respect to the issue of TDIU, following the Board's January 2013 remand, the RO provided a notification letter to the Veteran, obtained updated VA treatment records, and scheduled a VA examination.  A Supplemental Statement of the Case (SSOC) was then issued in January 2014, and the Veteran was afforded an opportunity to respond.      

The Board has reviewed the Veteran's paper claims file as well any electronic records contained in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2013 decision, the Board remanded the issue of entitlement to TDIU, directing that 1) the Veteran be provided with appropriate notice of VA's duty to notify and assist with regard to substantiating a claim for TDIU; (2) any and all relevant VA treatment records be obtained; (3) and that a VA examination be conducted. 

The record reflects that in November 2013, the RO scheduled a VA examination in conjunction with the Veteran's claim for TDIU, but it was noted in January 2014 that the examination was cancelled because the Veteran failed to report.  However, a December 2013 Report of General Information in the file indicates that the Veteran called to reschedule the examination because he forgot about the appointment.  He indicated that he would make the rescheduled examination.  Shortly thereafter, the RO issued an SSOC, denying entitlement to TDIU, noting that the Veteran failed to report for the VA examination, and did not request to reschedule.  The claims file then contains a July 2014 deferred rating decision, which indicates that a VA examination was scheduled in conjunction with the January 2013 remand.  In July 2014, the Veteran underwent a VA PTSD review examination.  However, the RO failed to issue an SSOC following the examination.     In order to afford the Veteran due process, the Board is therefore obligated to remand the issue of entitlement to TDIU for an SSOC.

With respect to the claim for entitlement to an increased initial evaluation in excess of 50 percent for PTSD, the Board finds that this issue is inextricably intertwined with the issue of entitlement to TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The July 2014 VA examination conducted in conjunction with the TDIU claim could provide new evidence of the severity of the Veteran's PTSD, thereby affecting the adjudication of his claim for an increased evaluation for PTSD.  Consequently, adjudication of the claim for an increased initial evaluation for PTSD must be deferred.  

Finally, in light of the Veteran's continuing VA treatment for PTSD, updated VA treatment records should be obtained.
     
Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the Phoenix, Arizona VA Health Care System, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since December 2013.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal, entitlement to an initial evaluation in excess of 50 percent for PTSD, and entitlement to TDIU, should be readjudicated with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record (including the July 2014 VA examination) since the January 2014 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



